In an action to recover damages for personal injuries, the defendants Gerard Vezza and Diane Vezza appeal from an order of the Supreme Court, Kings County (Hubsher, J.), dated September 14, 2004, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment, the *679defendants Gerard Vezza and Dianne Vezza failed to meet their prima facie burden of establishing entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). There are triable issues of fact as to whether Gerard Vezza was negligent in stopping his vehicle in the crosswalk (see Traffic Rules and Regulations of City of NY [34 RCNY] § 4-08 [e] [5]) and, if so, whether such negligence was a proximate cause of the plaintiffs injuries (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 314 [1980]; Hartung v Lindsley, 13 AD3d 582, 583 [2004]). Accordingly, the Supreme Court properly denied the motion of the defendants Gerard Vezza and Dianne Vezza for summary judgment dismissing the complaint insofar as asserted against them. Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.